UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6106


HARVEY J. HUDSON,

                       Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-hc-02161-D)


Submitted:   September 24, 2013         Decided:   September 26, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harvey J. Hudson, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harvey       J.    Hudson,       a    District      of    Columbia        prisoner,

seeks to appeal the district court’s order denying relief on his

28 U.S.C.A. §§          2241, 2254 (West 2006 & Supp. 2013) petition.

The order is not appealable unless a circuit justice or judge

issues      a        certificate        of           appealability.              28     U.S.C.

§ 2253(c)(1)(A) (2006); Madley v. U.S. Parole Comm’n, 278 F.3d
1306, 1309 (D.C. Cir. 2002) (“We conclude that a court of the

District    [of      Columbia]     is    a       state      court    for   the   purpose      of

[§ 2253(c)].”).          A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                     When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s       assessment         of       the    constitutional       claims      is

debatable       or    wrong.     Slack       v.       McDaniel,      529 U.S. 473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Hudson has not made the requisite showing.                            Accordingly, we

                                                 2
deny a certificate of appealability and dismiss the appeal.   We

grant Hudson in forma pauperis status.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3